          Case 6:14-cr-10018-EFM Document 229 Filed 05/07/21 Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS


  UNITED STATES OF AMERICA,

                  Plaintiff/Respondent,




   vs.                                                      Case No. 14-CR-10018
                                                            (§ 2255 Case No. 20-CV-01303)

  JAMES D. RUSSIAN,

                  Defendant/Petitioner.




                                MEMORANDUM AND ORDER

         Before the Court is Petitioner James D. Russian’s Motion Under 28 U.S.C. § 2255 to

Vacate, Set Aside, or Correct Sentence (Doc. 225). He seeks relief on the basis that the warrant

issued in his case was invalid, and that the Court lacked jurisdiction over his case. He also argues

that the statute under which he was convicted is an unconstitutional restriction on the Second

Amendment. For the reasons discussed below, the Court denies Russian’s motion without holding

an evidentiary hearing.

                          I.      Factual and Procedural Background

         In 2014, Russian was charged (1) as a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1); (2) as a felon in possession of ammunition, in violation of 18 U.S.C.

§ 922(g)(1); (3) with possession of a firearm in furtherance of a drug trafficking crime, in violation

of 18 U.S.C. § 924(c)(1)(A); and (4) with possession with intent to distribute marijuana, in
         Case 6:14-cr-10018-EFM Document 229 Filed 05/07/21 Page 2 of 6




violation of 21 U.S.C. § 841(a)(1). In 2015, a jury found Russian guilty on all counts. This Court

issued its sentence in the matter on September 3, 2015, and Russian filed a Notice of Appeal the

same day. While the case was on appeal, Russian filed his first Motion to Vacate Under 28 U.S.C.

§ 2255. This Court denied the motion without prejudice due to the pending appeal.

       On February 21, 2017, the Tenth Circuit affirmed Russian’s convictions, but remanded for

resentencing. The Court issued its Amended Judgment on July 7, 2017. Russian again appealed

his sentence. On May 31, 2018, the Tenth Circuit affirmed in part, and reversed and remanded in

part. The Court issued its Second Amended Judgment on July 31, 2018. Russian again appealed

his sentence arguing that he was denied the right to self-representation at the hearing. Concluding

that Russian’s right to self-representation was not violated, the Tenth Circuit affirmed the Court’s

judgment on February 3, 2020.

       Russian now seeks relief from his sentence on the basis that a search warrant issued in his

case was invalid and the Court lacks jurisdiction over him.

                                     II.     Legal Standard

       Section 2255(a) of Title 28 of the U.S. Code provides:

       A prisoner in custody under sentence of a court established by Act of Congress
       claiming the right to be released upon the ground that the sentence was imposed in
       violation of the Constitution or laws of the United States, or that the court was
       without jurisdiction to impose such sentence, or that the sentence was in excess of
       the maximum authorized by law, or is otherwise subject to collateral attack, may
       move the court which imposed the sentence to vacate, set aside or correct the
       sentence.




                                                -2-
             Case 6:14-cr-10018-EFM Document 229 Filed 05/07/21 Page 3 of 6




Petitioners seeking relief under § 2255 must allege facts that, if proven, would warrant relief from

their conviction or sentence.1 Upon receipt of a § 2255 motion, the court must hold an evidentiary

hearing “[u]nless the motion and the files and records of the case conclusively show that the

prisoner is entitled to no relief.”2 An evidentiary hearing is therefore not necessary where a § 2255

motion contains factual allegations that are contradicted by the record, inherently incredible, or

when they are conclusions rather than statements of fact.3

         Finally, Petitioner appears pro se. Pro se complaints are held to “less stringent standards

than formal pleadings drafted by lawyers.”4 A pro se litigant is entitled to a liberal construction

of his pleadings.5 It is not the proper role of a district court, however, to “assume the role of

advocate for the pro se litigant.”6

                                                  III.     Analysis

         Although Russian’s over 100 page motion is difficult to decipher, it appears that Russian

intended to raise two issues: (1) that the Court lacked jurisdiction over his case because the search

warrant issued in his case did not pass constitutional muster; and (2) that the Second Amendment




         1
          See Hatch v. Okla., 58 F.3d 1447, 1469 (10th Cir. 1995), overruled in part on other grounds by Daniels v.
United States, 254 F.3d 1180, 1188 n.1 (10th Cir. 2001).
         2
             28 U.S.C. § 2255(b).
         3
          See Hatch, 58 F.3d at 1471 (stating that “the allegations must be specific and particularized, not general or
conclusory”).
         4
             Haines v. Kerner, 404 U.S. 519, 520 (1972).
         5
           See Trackwell v. U.S. Gov’t, 472 F.3d 1242, 1243 (10th Cir. 2007) (“Because Mr. Trackwell appears pro
se, we review his pleadings and other papers liberally and hold them to a less stringent standard than those drafted by
attorneys.”) (citations omitted).
         6
             Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).



                                                           -3-
             Case 6:14-cr-10018-EFM Document 229 Filed 05/07/21 Page 4 of 6




precludes any law abridging the right to possess firearms. The Court will address each argument

in turn.7

A.       Russian’s Claim That the Search Warrant in His Case Was Invalid Was Litigated
         on Direct Appeal

         Russian primarily argues that the search warrant issued in his case was invalid, and that the

Court therefore lacked personal jurisdiction over the case against him. This cannot serve as a basis

for this Court to vacate Russian’s conviction. “As a general rule, federal prisoners may not use a

motion under 28 U.S.C. § 2255 to relitigate a claim that was previously rejected on direct appeal.”8

The validity of the warrant was raised and considered on direct appeal to the Tenth Circuit.9 Now,

Russian only presents arguments regarding the validity of the warrant that were, or could have

been, raised on direct appeal. “Where a defendant has procedurally defaulted a claim by failing to

raise it on direct review, the claim may be raised in habeas only if the defendant can first

demonstrate either cause and actual prejudice, or that he is actually innocent.”10 Russian has not

made such a showing here. The Court therefore has no basis to overturn Russian’s conviction

based on the search warrant issued in his case.



          7
            Purportedly in support of his argument regarding jurisdiction, Russian also references the Uniform
Commercial Code, caselaw regarding contracts and corporations, and the Privileges and Immunities Clause. He
further argues that the Court lacks jurisdiction over him because he is not a U.S. citizen. These arguments are
incomprehensible to this Court. “Despite the liberal construction afforded pro se pleadings, the court will not construct
arguments or theories for the plaintiff in the absence of any discussion of those issues.” McGinnis v. State, 407 F.
App’x 303, 304 (10th Cir. 2011) (quoting Drake v. City of Fort Collins, 927 F.2d 1156, 1159 (10th Cir. 1991))
(alteration omitted). The Court therefore will only address Russian’s claim of lack of jurisdiction due to the defective
search warrant.
         8
         United States v. Fields, 949 F.3d 1240, 1246 (10th Cir. 2019) (quoting Foster v. Chatman, 136 S. Ct. 1737,
1758 (2016)) (alteration omitted).
         9
             United States v. Russian, 848 F.3d 1239, 1244 (10th Cir. 2017).
        10
           United States v. Challoner, 583 F.3d 745, 749 (10th Cir. 2009) (quoting Bousley v. United States, 523 U.S.
614, 622 (1998)).



                                                          -4-
                Case 6:14-cr-10018-EFM Document 229 Filed 05/07/21 Page 5 of 6




B.         Russian’s Claim That 18 U.S.C. § 922(g)(1) Violates the Second Amendment Fails

           Next, Russian argues that his conviction for felon in possession of a firearm must be

overturned as 18 U.S.C. § 922(g)(1) is an unconstitutional restriction on the Second Amendment.

This argument also falls short. “Like most rights, the right secured by the Second Amendment is

not unlimited.”11 As such, the Tenth Circuit has repeatedly rejected arguments that prohibitions

on the possession of firearms by felons are facially unconstitutional.12 Russian’s claim that 18

U.S.C. § 922(g)(1) is unconstitutional therefore does not provide a basis for this Court to vacate

his sentence.

           Because the motion and records of the case conclusively show that Russian is not entitled

to relief, an evidentiary hearing on Russian’s motion is not necessary.13

                                        IV.      Certificate of Appealability

           Rule 11 of the Rules Governing Section 2255 Proceedings requires the Court to grant or

deny a certificate of appealability (“COA”) when making a ruling adverse to the petitioner. A

court may only grant a COA “if the applicant has made a substantial showing of the denial of a

constitutional right.”14 A petitioner satisfies this burden if “ ‘reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong.’ ”15 For the reasons




           11
                Dist. of Columbia v. Heller, 554 U.S. 570, 626 (2008).
           12
          See United States v. McCane, 573 F.3d 1037, 1047 (10th Cir. 2009); United States v. Gieswein, 346 F.
App’x 293, 295 (10th Cir. 2009).
           13
                United States v. Galloway, 56 F.3d 1239, 1240 n.1 (10th Cir. 1995) (citing 28 U.S.C. § 2255).
           14
             28 U.S.C. § 2253(c)(2). The denial of a § 2255 motion is not appealable unless a circuit justice or a circuit
or district judge issues a COA. 28 U.S.C. § 2253(c)(1)(B).
           15
                Saiz v Ortiz, 392 F.3d 1166, 1171 n.3 (10th Cir. 2004) (quoting Tennard v. Dretke, 524 U.S. 274, 282
(2004)).



                                                             -5-
        Case 6:14-cr-10018-EFM Document 229 Filed 05/07/21 Page 6 of 6




explained above, Petitioner has not made a substantial showing of the denial of a constitutional

right. Therefore, the Court denies a COA.

       IT IS THEREFORE ORDERED Defendant’s Motion Under 28 U.S.C. § 2255 to Vacate,

Set Aside, or Correct Sentence (Doc. 225) is DENIED.

       IT IS SO ORDERED.

       This case is closed.

       Dated this 7th day of May, 2021.




                                                    ERIC F. MELGREN
                                                    UNITED STATES DISTRICT JUDGE




                                              -6-
